internal_revenue_service number release date index number ------------------------ --------------------- ---------------------------- - re --------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-158355-04 date date - - - - - - - - - - - - -------------------------------------------------- legend settlor a b c d trust foundation foundation university state x y dear -------------- date in which rulings were requested concerning the establishment and operation of a proposed charitable_lead_trust ------------------------ ------------------------ -------------------------- ------------------------------- ----------------------------------------------------- ------------------------------------------------- ---------------------------------- ------------------------------ ----------- ---------- ---- this is in response to your authorized representative’s submission dated according to the facts submitted and representations made settlor proposes to create trust an irrevocable_trust for the benefit of settlor’s children a b and c as well as certain charitable organizations the initial trustees of trust will be a c and d d is not related to settlor paragraph w of article first provides that no power enumerated in the trust agreement or accorded to the trustees generally pursuant to law shall be construed to enable grantor or any spouse of grantor the trustees or any other person to purchase exchange or otherwise deal with or dispose_of all or part of the principal or plr-158355-04 income of trust for less than an adequate_consideration in money or money’s worth or to enable grantor or any spouse of grantor to borrow all or any part of the principal or income of trust directly or indirectly no person other than the trustees acting in a fiduciary capacity shall have or exercise the power to vote or direct or authorize voting of any shares or other_securities of trust to control the investments of trust either by directing investments or reinvestments or by vetoing proposed investments or reinvestments or to reacquire or exchange any property of trust by substituting other_property of any equivalent value and the trustees shall not pay premiums on or purchase any policy of insurance on the life of grantor or the life of grantor’s spouse self-dealing as defined in sec_4941 from causing trust to have excess_business_holdings as defined in c from causing an investment to be acquired or retained in a manner that subjects trust to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 paragraph x of article first prohibits the trustees from engaging in any act of article second paragraph a provides that until the expiration of a period of y years from the date of execution of the trust_indenture the termination_date the trustees shall distribute annually in cash or in_kind valued at the date of distribution or partly in each in the trustees’ sole discretion to such one or more qualified charities as may be selected by the trustees an annuity amount equal to x of the value of all assets contributed to the trust on the date of execution annuity amount distributions shall be made in such portions as determined by the trustees said annuity amount shall commence on and accrue from the date of execution of the trust_indenture and may in the trustees’ discretion be paid in convenient installments not less frequently than annually in the event the trust_indenture is executed on such a day that the first fiscal_year of the trust shall not be a full year said amount distributable for the first year or last year shall be determined as a pro_rata portion of the annuity amount taking into account the number of days remaining in said first year or last year using the date of execution of the trust_indenture as the first of such days remaining or the termination_date as the last day remaining paragraph a of article second also provides that the annuity amount shall be paid from current income and to the extent that current income shall be insufficient from accumulated income and to the extent accumulated income shall be insufficient from principal including capital_gains in satisfying the annuity amount from current or accumulated income the amount of income distributed to the qualified charities shall be treated as consisting of the same proportion of each class of the items of income of trust as the total of each class bears to the total of all classes any income not so distributed may be added currently to principal in the trustee’s sole discretion paragraph a of article second provides that if on or before fifteen days prior to the close of any year the trustees have not selected one or more qualified charities to receive all or any portion of the annuity amount for that year then such plr-158355-04 undesignated portion shall be paid to foundation foundation and university named charities or their successor s as shall then be a qualified charity paragraph a of article second provides that the term qualified charities shall mean and include only such organizations as are described at the time of determination in sec_170 and sec_2522 gifts to which qualify for the charitable deduction under both the federal gift_tax and federal_income_tax laws paragraph a of article second provides that the annuity interest shall not under article third paragraph a any trustee of trust may resign without paragraph b of article second provides that on the termination_date the be commuted or prepaid prior to the termination_date trustees shall distribute the remaining trust assets in equal shares to each of settlor’s children and his or her respective heirs personal_representatives and administrators need to obtain an order from any court by written instrument delivered to a co-trustee or successor trustee and thereupon he or she will stand discharged from further performance on any duties as trustee paragraph d of article third provides that upon the death of settlor b will become a co-trustee children of settlor who are also serving as co-trustees are not entitled to compensation_for services performed as co-trustees paragraph e provides that individuals and corporations who are unrelated to settlor are entitled to compensation in accordance with the corporations’ published schedule of fees in effect at the time the service is rendered paragraph l prohibits settlor or any spouse of settlor from serving as trustee or co-trustee of trust acknowledges that she will have no right or power whether alone or in conjunction with others or in whatever capacity to alter amend revoke or terminate trust or any terms thereof in whole or in part or to designate the persons who shall possess or enjoy the trust property or the income therefrom during the continuance of the trust article sixth provides that trust is executed under the laws of state and its validity and construction and the rights of all parties_in_interest shall be determined under state law article fifth provides that trust shall be irrevocable settlor expressly you have requested the following rulings the annuity interest in trust will be a guaranteed_annuity_interest within the meaning of sec_2522 and sec_25_2522_c_-3 and that a gift_tax deduction will be allowed to settlor pursuant to sec_2522 equal to the value of the guaranteed annuity plr-158355-04 trust will be allowed a deduction under sec_642 each taxable_year in an amount equal to the annuity amount_paid from trust’s gross_income during such taxable_year in accordance with trust’s terms no portion of trust’s income will be taxable to settlor under sec_671 through gift_tax ruling sec_2501 of the internal_revenue_code provides that a tax computed as provided in sec_2502 is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that generally the gift_tax imposed by sec_2501 will apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money s worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction in the case of a citizen or resident the amount of all gifts made during such year to or for_the_use_of a corporation or trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_2522 provides that where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 or b and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 or b no deduction shall be allowed under sec_2522 for the interest which is or has been transferred to the person or for the use described in sec_2522 or b unless in the case of an interest that is not a remainder_interest such plr-158355-04 interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_25_2522_c_-3 of the gift_tax regulations provides that a charitable interest in property is a deductible_interest where the charitable interest is a guaranteed_annuity_interest the term guaranteed_annuity_interest means an irrevocable right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term of years or for the life or lives of certain individuals each of whom must be living at the date of the gift and can be ascertained at such date an amount is determinable if the exact amount which must be paid under the conditions specified in the instrument of transfer can be ascertained as of the date of gift sec_25_2522_c_-3 provides that where a charitable interest in the form of a guaranteed_annuity_interest is in trust and the present_value on the date of the gift of all income interests for a charitable purpose exceeds percent of the aggregate fair_market_value of all amounts in the trust after payment of liabilities the charitable interest will not be a guaranteed_annuity_interest unless the governing instrument prohibits both the acquisition and retention of assets which could give rise to a tax under sec_4944 if the trust acquired such assets in the present case based on the information submitted and representations made the annuity payable under the terms of trust satisfies the requirements of sec_25_2522_c_-3 therefore the annuity will be a guaranteed annuity for purposes of sec_2522 and the corresponding regulations accordingly settlor will be entitled to a gift_tax_charitable_deduction under sec_2522 equal to the present_value of the guaranteed_annuity_interest valued as of the date property is transferred to trust income_tax rulings sec_642 provides that in the case of an estate_or_trust other than a_trust meeting the specifications of subpart b there shall be allowed as a deduction in computing its taxable_income in lieu of the deduction allowed by sec_170 relating to deduction for charitable etc contributions and gifts any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 determined without regard to sec_170 sec_642 provides that the deduction allowed for a_trust is subject_to sec_681 related to unrelated_business_income sec_681 provides that no charitable deduction is allowed to a_trust under sec_642 for any amount allocable to the trust’s unrelated_business_income for the taxable_year the term unrelated_business_income means an amount under sec_512 if plr-158355-04 the trust were exempt from tax under sec_501 by reason of sec_501 that would be computed as its unrelated_business_taxable_income under sec_512 except to the extent that trust has unrelated_business_income under sec_681 and except to the extent that contributions are nondeductible under sec_508 and sec_4948 trust will be allowed deductions in accordance with sec_642 for amounts of gross_income paid to the named charities and qualified charities during that taxable_year or before the close of the following year if the trustee make an election under sec_1_642_c_-1 of the income_tax regulations because the deduction under sec_642 is limited to amounts of gross_income no deduction will be allowed for a distribution of principal except to the extent the amount distributed has been included in the gross_income of the trust and provided no deduction was allowed for any previous year for the amount distributed sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust that are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_673 through specify the circumstances under which the grantor or a person other than the grantor is treated as the owner of a portion of a_trust sec_673 provides that the grantor shall be treated as the owner of any portion of a_trust in which the grantor has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceed sec_5 percent of the value of such portion sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of an adverse_party sec_674 provides that sec_674 shall not apply to a power to determine the beneficial_enjoyment of the corpus or the income therefrom if the corpus or income is irrevocably payable for a purpose specified in sec_170 relating to the definition of charitable_contributions under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiary of the trust plr-158355-04 portion of a_trust whether or not he is treated as such owner under any other provision of part i subchapter_j chapter where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both sec_676 provides that the grantor shall be treated as the owner of any sec_677 provides in general that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse held or accumulated for future distribution to the grantor or the grantor’s spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor’s spouse sec_678 provides in general that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof based solely on the facts and representations submitted we conclude that an examination of trust reveals none of the circumstances that would cause settlor or any other person to be treated as the owner of any portion of trust under sec_673 sec_674 sec_676 sec_677 or sec_678 we further conclude that an examination of trust reveals none of the circumstances that would cause administrative controls to be considered exercisable primarily for the benefit of settlor under sec_675 thus the circumstances attendant on the operation of trust will determine whether settlor will be treated as the owner of any portion of trust under sec_675 this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office with responsibility for such examination except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under the cited provisions of the code or under any other provisions of the code in particular we express no opinion as to whether or not the named charities are described in sec_170 sec_170 sec_2055 and sec_2522 of the code and we express no opinion regarding the value of the property contributed to trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of plr-158355-04 the material submitted in support of the request for rulings it is subject_to verification and examination this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely katherine a mellody senior technician reviewer branch office of passthroughs and special industries enclosure cc copy for sec_6110 purposes
